Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00386-CV

                                    Arturo Rene ANAYA,
                                          Appellant

                                              v.

                                     Juliana CASTILLO,
                                           Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2013-CVG-00820-D2
                       Honorable Monica Z. Notzon, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are assessed against appellant.

       SIGNED August 6, 2014.


                                               _________________________________
                                               Sandee Bryan Marion, Justice